     Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF LOUISIANA



 MONICA MITCHELL, MELISSA
 BURKETT, and TAMMY CAVANAUGH
                                                  CIVIL ACTION NO.
                     Complainants

           v.                                     JUDGE

 PARISH OF JEFFERSON, EAST BANK
 CONSOLIDATED SPECIAL SERVICE                     MAGISTRATE JUDGE
 FIRE PROTECTION BUREAU OF
 JEFFERSON PARISH, DAVID TIBBETS,
 IN HIS OFFICIAL AND INDIVIDUAL                   JURY TRIAL DEMANDED
 CAPACITY, ROBERT FUNK, IN HIS
 OFFICAL AND INDIVIDUAL CAPACITY,
 123 INSURANCE COMPANY, and XYZ
 INSURANCE COMPANY

                     Defendants


                                    VERIFIED COMPLAINT

       NOW INTO COURT, through undersigned counsel, come MONICA MITCHELL,

MELISSA BURKETT, and TAMMY CAVANAUGH (“Complainants”), who file this Complaint

(“Complaint”) and respectfully aver as follows:

                                       INTRODUCTION

        1.      This is an action for declaratory judgment, equitable relief, and monetary damages

to secure the protection against and to redress unlawful discrimination on the basis of sex and

retaliation. The suit is brought to enforce the provisions of Title VII of the Civil Rights Act of

1964, 42 U.S.C.A. §§2000e et seq., as amended by the Civil Rights Act of 1991.




       1
     Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 2 of 20



                                  JURISDICTION & VENUE

       2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, 1343(a)(4),

2202, and 42 U.S.C.A § 2000e-5.

       3.      Supplemental jurisdiction over Complainants’ state law claims is invoked under

both Rule 18 of the Federal Rules of Civil Procedure and 28 U.S.C. § 1367, because they are part

of the same case or controversy as Complainants’ federal claims.

       4.      This Court has personal jurisdiction over the Defendants - as each defendant is either

domiciled in the Eastern District of Louisiana and the acts and omissions of all defendants occurred

in the Eastern District of Louisiana. In addition, personal jurisdiction over Defendant Robert Funk

may be had pursuant to Rule 4(k) of the Federal Rules of Civil Procedure.

       5.      Venue is proper under 28 U.S.C. § 1391(b)(2) because the events giving rise to the

claims asserted occurred in the Eastern District of Louisiana.

       6.      Venue is also proper in the Eastern District of Louisiana pursuant 28 U.S.C. § 1391

and 42 U.S.C.A. § 2000e-5(g).

                                ADMINISTRATIVE REMEDIES

       7.      Complainants have satisfied all administrative prerequisites for filing suit under

Title VII and the Louisiana Employment Discrimination Law, R.S. 23:302 et seq.

       8.      On May 23, 2018, Complainants filed complaints against their employer with the

Equal Employment Opportunity Commission. On July 31, 2019, Complainants, through

undersigned counsel, received their Notices of Right to Sue.

       9.      On September 6, 2019, Complainants’ counsel notified Defendants’ counsel of

Complainants’ intention to file suit and thereafter made good faith efforts to resolve the dispute.



                                                     2
     Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 3 of 20



       10.     This suit is being filed within ninety (90) days of Complainants’ receipt of the

Notice of Right to Sue.

                                           THE PARTIES

       11.     Plaintiff Monica Mitchell (“Mitchell”) is a person of the full age of majority who is

twenty-five-year veteran dispatcher for the Jefferson Parish East Bank Consolidated Fire Protection

Bureau. She resides in Marrero, Louisiana.

       12.     Plaintiff Melissa Burkett (“Burkett”) is a person of the full age of majority who has

been a dispatcher for the East Bank Consolidated Fire Protection Bureau for sixteen years. She

resides in Metairie, Louisiana.

       13.     Plaintiff Tammy Cavanaugh (“Cavanaugh”) is a person of the full age of majority

who has been a dispatcher for the East Bank Consolidated Fire Bureau for twelve years. She resides

in Gretna, Louisiana.

       14.     Defendant Parish of Jefferson (“Jefferson Parish” or “The Parish”) is a government

body created pursuant to the laws of the State of Louisiana and is located within the Eastern District

of Louisiana. As all relevant times, The Parish is and was the employer of Complainants through

its political subdivision the East Bank Consolidated Special Service Protection Bureau.

       15.     Defendant East Bank Consolidated Special Service Protection Bureau (“The

Bureau”) is a political subdivision of Jefferson Parish created pursuant to the laws of the State of

Louisiana and Jefferson Parish and is located within the Eastern District.

       16.     Defendant David Tibbets (“Tibbets”) is the Fire Chief for the Bureau. Tibbets is a

resident of Jefferson Parish, Louisiana.

       17.     Defendant Robert Funk (“Funk”) is the Communications Supervisor for the Bureau.

Funk is a resident of Hancock County, Mississippi.
                                                      3
     Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 4 of 20



       18.     Defendant 123 Insurance Company, upon information and belief, issued a policy of

insurance to The Parish which provides coverage for the acts and omissions alleged in this

Complaint.

       19.     Defendant XYZ Insurance Company, upon information and belief, issued a policy

of insurance to The Bureau which provides coverage for the acts and omissions alleged in this

Complaint.

       20.     Each of the acts and omissions complained of in this Complaint were committed by

the defendant actors while in the course and scope of their employment with The Parish and / or

The Bureau.

       21.     In doing the acts and/or omissions alleged, the Defendants acted under color of

authority and/or color of state law.

                                  FACTUAL ALLEGATIONS

A.     The Jefferson Parish East Bank Consolidated Fire Protection Bureau’s Emergency
       Communications Division, or “Fire Alarm”

       22.     The Jefferson Parish East Bank Consolidated Fire Protection Bureau has over 200

full-time paid employees and is headquartered in Jefferson, Louisiana.            The Emergency

Communications Division of the Bureau, commonly referred to as “Fire Alarm,” is located in

Gretna, Louisiana.

       23.     Joseph Greco served as Fire Chief at all relevant times prior to June 2017.

       24.     David Tibbets has served as Fire Chief from June 2017 to date.

       25.     Fire Alarm is directed by Fire Communications Supervisor Robert Funk who reports

to Fire Chief Tibbets, and previously to Fire Chief Greco.




                                                    4
     Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 5 of 20



B.     The Bureau’s Discriminatory Practices

       26.     Article X, Section 1:01 of the Bureau’s Rules and Regulations requires all

employees of the District to “strive to qualify themselves for the next higher position, so that in

emergencies they may assume those duties and responsibilities.” Additionally, all Fire Alarm

personnel are required to maintain their APCO Telecommunicator I certification. These policies

are critical to fulfilling the Bureau’s duty to protect life and property from the hazards of fire and

of panic which may arise from fire or from the threat of fire or explosion.

       27.     At all relevant times, all decisions related to the training of Fire Alarm personnel

were and remain under the purview of Funk.

       28.     Funk consistently provides male employees necessary training and equipment to

perform their current job duties and to qualify for the next higher position.

       29.     Funk denies the Complainants and other female employees the same necessary

training and equipment for their current jobs and to qualify for the next higher position that he

provides to their male counterparts.

       30.     Funk also provides male employees opportunities that allow the male employees to

build impactful work relationships and earn extra overtime pay that he denies to the Complainants

and other female employees.

       31.     Funk’s refusal to provide Complainants with the same training, equipment, and

access he has provided to similarly situated male employees has impaired their ability to fulfill their

job duties and compete on an equal basis with their male counterparts.

       32.     As a result of Funk’s denial of equal training and resources to Complainants and

other female employees, Fire Alarm is often staffed only with personnel who are untrained in the



                                                      5
      Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 6 of 20



proper protocol for responding to certain emergencies and do not have access to equipment needed

to provide critical, life-saving assistance to firefighters and the public.

       33.      The disparity in training, equipment and access at Fire Alarm has continued

unabated to the present, despite Complainants’ continued pleas for relief to Funk, Chief Tibbets,

and other members of Bureau leadership.

       34.      The disparity in training, equipment, and access at Fire Alarm has directly,

negatively affected Complainants’ future career prospects in that without the training, they are

ineligible for promotion.

C.      Communications Supervisor Funk Pursues Inappropriate Relationships with
        Subordinates During Work Hours and Retaliates against Anyone Who Opposes Him

       35.      Funk has repeatedly pursued inappropriate relationships with subordinates during

work hours for many years.

       36.      For years and continuing until the present date, Complainants have witnessed Funk

take female dispatchers off premises during their shift for hours at a time, leaving Fire Alarm with

inadequate staff to respond to calls. On one such occasion, a four-alarm fire occurred when Funk

and the female dispatcher were nowhere to be found. Efforts to located Funk during this emergency

were ignored by Funk.

       37.      On information and belief, Funk grants perks to the dispatchers who have allowed

his inappropriate advances or who are complicit in his actions.

       38.      For many years, Funk has made inappropriate and unwanted advances against

female employees during work hours. Complainants Mitchell and Burkett advised Fire Chief

Greco of the sexual harassment of her co-worker. Burkett also confronted Funk about his aberrant

behavior.


                                                       6
     Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 7 of 20



       39.     Following Mitchell’s and Burkett’s complaints, Funk’s behavior with subordinates

did not change, and Funk began a campaign of retaliatory actions against Mitchell and Burkett,

which included, but was not limited to, subjecting them to hostile, intimidating language, and

misogynistic and racial slurs, continuing to deny them necessary training and resources, and

selectively enforcing Bureau policies on mandatory overtime and emergency/sick leave in a

punitive manner.

D.     Bureau Leadership Has Retaliated Against Complainants By Conducting a Toothless
       Investigation, Issuing Veiled Threats, and Unfairly Disciplining Complainants

       40.     On May 11, 2017, Burkett, Cavanaugh, and a fellow dispatcher, met with then-Fire

Chief Greco and then-Assistant Chief David Saunders, and again complained to them of Funk’s

actions as described in the preceding paragraphs. Both Greco and Saunders promised to investigate

and address their concerns.

       41.     On July 28, 2017, Complainants and a fellow dispatcher, who has since resigned

due to untenable work conditions, file an official grievance asking for an investigation into Funk

for harassment, policy violations, unfair treatment, retaliation, and withholding critical equipment

from employees.

       42.     In August 2017, Greco was replaced as Fire Chief by Defendant Tibbets.

       43.     On August 25, 2017, Complainants, through their union, requested Defendant

Tibbets investigate their previously filed grievances.

       44.      On information and belief, the investigation by the Bureau’s Human Resources

Department ignored key evidence and the recommended remedial action was never implemented.




                                                     7
    Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 8 of 20



        45.   In February 2018, Burkett informed Chief Tibbets that the discriminatory and

retaliatory conduct continued and requested Chief Tibbets address the continuing violations by

Funk.

        46.   Shortly after the February 2018 meeting, Funk continued to refuse Burkett’s

reasonable work-related requests for information and access which is provided to all personnel.

Funk advised Burkett that his refusal was per the Chief’s instructions.

        47.   On May 14, 2018, Complainants each filed complaints with the Equal Employment

Opportunity Commission.

        48.   Since the Complainants filed with the EEOC, Defendants Funk and Tibbets

subjected Complainant Burkett to numerous, malicious and baseless disciplinary proceedings

before the Civil Service Board.

        49.   On November 14, 2018, Mitchell met with Chief Tibbets to discuss issues with a

trainee under Mitchell’s supervision. In that meeting, Tibbets, stated that he would remove Fire

Alarm employee’s civil service protections if the Complainants continued to exercise their rights

under Title VII of the U. S. Code as well as under the Civil Service Rules.

        50.   On December 17, 2018, Chief Tibbets called a meeting with all supervisors where

he threatened the Complainants that he could remove Fire Alarm employee’s civil service

protections if they continued to exercise their rights under Title VII of the U. S. Code as well as

under the Civil Service Rules.




                                                    8
       Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 9 of 20



E.       Funk’s Actions and the Bureau’s Refusal to Remedy the Discriminatory Situation at
         Fire Alarm Continue to Put Firefighters and the Public at Risk

          51.   As of the date of the filing of this Complaint, Funk has continuously ignored

Complainants’ requests for training and equipment that has been provided to their male

counterparts and that is necessary to fulfill their job duties.

          52.   As of the date of the filing of this Complaint, Funk has continued to violate the

Bureau’s minimum staffing, overtime, and annual leave policies, allowing Fire Alarm to

frequently be inadequately staffed.

          53.   The aforementioned have put firefighters, and the public at risk of grave harm to

their person and property.

         54.    Burkett has repeatedly expressed concern to Funk and Chief Tibbets that Funk’s

discriminatory practices are putting firefighters and the public at risk to no avail.

         55.    The Bureau has failed to address the persisting discriminatory situation that exists

at Fire Alarm, and has instead punished and retaliated against Complainants for their complaints.

                                      CLAIMS FOR RELIEF

                                             COUNT 1

                                Title VII, 42 U.S.C. § 2000e-2(a)
                                    Disparate Treatment – Sex
     (by All Complainants, Against Jefferson Parish, the East Bank Consolidated Fire Protection
                     Bureau, and Chief David Tibbets, in his official capacity)

         56.    Complainants re-allege and incorporate herein by reference all of the foregoing

allegations.

         57.    Complainants are members of a protected class, women, and are qualified for the

positions they hold.



                                                       9
     Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 10 of 20



       58.     Complainants were refused necessary training and equipment that were provided to

similarly situated males in the workplace.

       59.     Defendants’ refusal to provide Complainants necessary resources and training is

intentional and motivated by Defendants’ discriminatory animus towards women.

       60.     Complainants have reported the discriminatory conduct to their employer, who has

failed to take reasonable remedial measures.

       61.     Defendant Funk’s actions were taken with malice and reckless disregard for

Complainants’ right to compete on an equal basis with men.

       62.     Defendant Tibbets, did not take reasonable remedial measures to address the

discriminatory actions of his subordinates, in reckless disregard for the Complainant’s rights as

secured by federal law.

       63.     The Parish and The Bureau discriminated against Complainants in violation of 42

U.S.C. § 2000-e2(a).

                                             COUNT 2

                              Title VII, 42 U.S.C. § 2000e-3(a)
                                          Retaliation
   (by All Complainants, Against Jefferson Parish, the East Bank Consolidated Fire Protection
                   Bureau, and Chief David Tibbets, in his official capacity)

       64.     Complainants re-allege and incorporate herein by reference all of the foregoing

allegations.

       65.     Complainants engaged in protected activity, by opposing the disparate treatment and

hostile work environment as described in the preceding paragraphs.

       66.     After the Complainants’ lodged their complaints, the Parish, through Funk, Tibbets,

and others, retaliated against them by engaging in a series of materially adverse actions against


                                                   10
     Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 11 of 20



Complainants that would have dissuaded a reasonable person from complaining of discrimination.

Including but not limited to Tibbets threatening to remove Civil Service protections from the

complainants’ positions.

       67.      Defendants took the adverse actions against Complainants because of their

protected activities.

       68.      Defendants’ actions were taken with malice and reckless disregard for

Complainants’ right to compete on an equal basis with men.

       69.      For the foregoing reasons, the Parish retaliated against Complainants in violation of

42 U.S.C. § 2000-e3(a).

                                             COUNT 3

                        42 U.S.C. § 1983 – First Amendment Retaliation
 (By Burkett, Against Jefferson Parish, Tibbets, in his individual and official capacity, and Funk,
                              in his individual and official capacity)

       70.      Complainants re-allege and incorporate herein by reference all the foregoing

allegations.

       71.      Burkett engaged in protected free speech when, among other ways, she informed

Chief Tibbets and Funk of her belief that the dysfunction at Fire Alarm was putting the public and

fire fighters at risk as described in the preceding paragraphs.

       72.      Burkett was subjected to adverse employment actions as described in the preceding

paragraphs to punish her for exercising her right to free speech.

       73.      Burkett’s right to free speech is outweighed by any government interest in efficiency

because Burkett’s speech was made for the purpose of notifying the Parish of public safety risks.

       74.      Defendants action as described in the preceding paragraphs amount to malice and

reckless indifference to the rights of Burkett, thus warranting an award of punitive damages.
                                                     11
     Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 12 of 20



       75.     For the foregoing reasons, Defendants Jefferson Parish, Chief Tibbets, and Funk are

liable to Burkett for violations of 42 U.S.C.§ 1983.

                                            COUNT 4

                              Title VII, 42 U.S.C. § 2000e-2(a)
                              Hostile Work Environment – Sex
   (by All Complainants, Against Jefferson Parish, the East Bank Consolidated Fire Protection
                   Bureau, and Chief David Tibbets, in his official capacity)

       76.     Complainants re-allege and incorporate herein by reference all of the foregoing

allegations.

       77.     As described in the preceding paragraphs, Complainants, members of a protected

class, were subjected to sex-based unwelcome harassment / hostile work environment in the

workplace.

       78.     The harassment affected a term, condition or privilege of Complainants’

employment by causing them emotional distress and anxiety.

       79.     Complainants’ advised Funk and Tibbets of the pervasive hostile work environment

and neither took reasonable remedial measures to prevent or correct the behavior.

       80.     The Parish otherwise failed to exercise reasonable care to prevent or correct the

hostile work environment at Fire Alarm. Complainants complained of the hostile work environment

to management. The Parish failed to take prompt remedial action to remedy the behaviors.

       81.     Defendants Funk, Tibbets and the Parish’s actions were taken with malice and

reckless disregard for Complainants’ right to compete on an equal basis with men.

       82.     For the foregoing reasons, the Parish discriminated against Complainants in

violation of 42 U.S.C. § 2000-e2(a).




                                                       12
     Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 13 of 20



                                             COUNT 5

                          State Law Discrimination and Retaliation
   (by All Complainants, Against Jefferson Parish, the East Bank Consolidated Fire Protection
                   Bureau, and Chief David Tibbets, in his official capacity)
                                   La. R.S. § 23:3301 et seq.

       83.     Complainants re-allege and incorporate herein by reference all of the foregoing

allegations.

       84.     Defendants are liable to Complainants under Louisiana’s Title VII corollary, the

Louisiana Employment Discrimination Act, La. R.S. § 23:3301 et seq. as described in the preceding

paragraphs.

                                         JURY DEMAND

       85.     Complainants demand a Jury on all issues so triable.

                                     PRAYER FOR RELIEF

WHEREFORE, after due proceedings are had, Complainants pray that this Complaint be deemed

good and sufficient; and that this Court assume jurisdiction of this action and after trial:

          i.   declare, pursuant to 28 U.S.C. § 2201 and 2202 that the Defendants

               unconstitutionally violated the Complainants’ constitutional rights;

         ii.   grant Complainants a permanent injunction enjoining Defendants, its agents,

               successors, employees, attorneys and those acting in concert with Defendant and at

               Defendant’s request, from continuing to violate Title VII and state anti-

               discrimination law;

        iii.   Grant Complainants compensatory damages, including damages for:

                          a. Mental Anguish, Anxiety, Emotional Distress, Humiliation, and

                              Injury to Reputation;


                                                      13
Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 14 of 20



                    b. Back Pay, Loss of Future Earnings, and Loss of Earnings Capacity;

                    c. Medical Expenses;

                    d. Loss of Benefits, Including but Not Limited to Potential for Enhanced

                       Retirement Benefits;

  iv.   Grant Complainants punitive damages in an amount to be determined at trial; and

   v.   Award Complainants such other relief and benefits as the cause of justice may

        require, including, but not limited to, an award of costs and attorney’s fees.

  vi.   For any and all other just and equitable relief to which the Complainants may be

        entitled.

                                     Respectfully submitted:

                                     STERNBERG, NACCARI & WHITE, LLC

                                     /s/ Scott Sternberg__________________________
                                     SCOTT L. STERNBERG, T.A. La. Bar No. 33390
                                     DAVID LaCERTE, La. Bar No. 32535
                                     MICHAEL S. FINKELSTEIN, La. Bar No. 35476
                                     M. SUZANNE MONTERO, La. Bar No. 21361
                                     NATALIE K. MITCHELL, La. Bar No. 32599
                                     935 Gravier Street, Suite 2020
                                     New Orleans, Louisiana 70112
                                     Telephone: 504.324.2141
                                     Facsimile: 504.534.8961
                                     scott@snw.law | suzy@snw.law | natalie@snw.law

                                     Counsel for Complainants Monica Mitchell, Tammy
                                     Cavanaugh, and Melissa Burkett




                                              14
Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 15 of 20
Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 16 of 20
Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 17 of 20
Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 18 of 20
Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 19 of 20
Case 2:19-cv-13298-MLCF-MBN Document 1 Filed 10/28/19 Page 20 of 20
